Case 1:21-cv-00936-AJN Document98 Filed 03/04/21 Page iof1

Morgan Lewis fiacass

DOCUMENT

ELECTRONICALLY FILED

DOC #:

DATE FILED: 37472021

Michael F. Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

March 4, 2021

Via ECF

The Honorable Alison J. Nathan
United States District Judge

United States District Court

For the Southern District of New York
40 Foley Square, Room 2102

New York, New York 10007

 

Re: Sanchez v. Morningstar, Inc., Case No. 1:21-cv-00936-AJN

Request to Extend Time to Respond

Dear Judge Nathan:

We represent defendant Mornin star, Inc. “Mornin star” in connection with the above-referenced
action. Pursuant to Rule 2B and 2C of Your Honor’s Individual Rules, we write with the consent of

counsel for Plaintiff Christian Sanchez “Plaintiff” , res ectfull

to re uest that the Court extend

Morningstar's time to respond to the Complaint from March 9, 2021 to April 8, 2021. This is

Morningstar's first request for an extension of time to respond to the Complaint.

In support of this request, counsel for Morningstar states that it
and that it needs time to become familiar with the relevant facts
to the Complaint. If granted, this extension will not affect any
As noted above, Plaintiffs counsel consents to this request.

We thank the Court in advance for its consideration of this requ:

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Morningstar

cc: All Counsel of Record (via ECF)

SO ORDERED.

 

 

Ma Qual

SO ORDERED. 3/4/2021
ALISON J. NATHAN, U.S.DJ.

 

Morgan, Lewis & Bockius Lip

101 Park Avenue

New York, NY 10178-0060 @ +1.212.309.6000

United States

@ +1.212.309.6001

 
